                                                                                                   Garth A. Spencer
                                                                                          gspencer@glancylaw.com
                                                                                  1925 Century Park East, Suite 2100
                                                                                             Los Angeles, CA 90067
                                                                                                    T: 310.201.9150




                                            June 7, 2021

                                    Plaintiff's application is GRANTED. The June 24, 2021, initial pretrial
VIA ECF                             conference is adjourned sine die.

 Hon. Lorna G. Schofield            Dated: June 8, 2021
 United States District Court              New York, New York
 Southern District of New York
 500 Pearl Street
 New York, New York 10007


       Re:     Case No. 1:21-cv-02002-LGS, In re XL Fleet Corp. Sec. Litig.,
               Request for Adjournment of Initial Pretrial Conference

Dear Judge Schofield:

        We represent Delton Rowe, Lead Plaintiff in the above captioned action (“Action”). We
write with the consent of counsel for Defendants XL Fleet Corp., Thomas J. Hynes III, Dimitri
Kazarinoff, and Jonathan J. Ledecky (“Defendants,” and together with Lead Plaintiff, the
“Parties”), to request an adjournment of the initial pretrial conference, currently scheduled for June
24, 2021 (Dkt. No. 5).

         As the Court is aware, the Action is a putative class action alleging claims under the federal
securities laws against Defendants, and is governed by the provisions of the Private Securities
Litigation Reform Act of 1995 (“PSLRA”). The PSLRA provides for an automatic stay of
discovery pending the disposition of motions to dismiss in securities actions. 15 U.S.C. § 78u-
4(b)(3)(B). On June 3, 2021, the Court issued an order with the following briefing schedule:
(i) Lead Plaintiff to file a consolidated complaint by July 6, 2021; (ii) Defendants to answer or
otherwise respond by August 5, 2021; (iii) if Defendants file a motion to dismiss, then Lead
Plaintiff is to file a memorandum of law in opposition by September 6, 2021; and (iv) Defendants
are to file a reply, if any, by September 20, 2021 (Dkt. No. 60).

        In light of the discovery stay mandated by the PSLRA, a continuance of the initial pretrial
conference to a date following the resolution of any motion(s) to dismiss would advance the
interests of judicial economy and preserve the resources of the Parties and the Court. None of the
Parties has previously requested any adjournment or extension of time in this Action.

       Because this Court’s order dated March 11, 2021 (Dkt. No. 5) scheduled the initial pretrial
conference for June 24, 2021 and stated that any request for an extension or adjournment shall be
Hon. Lorna G. Schofield
June 7, 2021
Page 2


made only by letter, Lead Plaintiff hereby submits this letter to request an adjournment of the
initial pretrial conference (and all associated filings) until after the resolution of Defendants’
anticipated motion(s) to dismiss the amended complaint. Counsel for Defendants have advised
counsel for Lead Plaintiff that Defendants do not oppose this request.

                                                   Sincerely,

                                                   /s/ Garth A. Spencer
                                                   GLANCY PRONGAY & MURRAY LLP
                                                   Garth A. Spencer
                                                   1925 Century Park East, Suite 2100
                                                   Los Angeles, California 90067
                                                   310.201.9150
                                                   gspencer@glancylaw.com

cc:    All counsel of record
